DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 04/06/2021.  Claims 1-20 are pending.
Drawings
The drawings were received on 04/06/2021.  These drawings are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 20 of U.S. Patent No. 10,935,178 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose equivalent elements.  The Examiner submits that the elements claimed, are drawn to the same structural limitations in both the instant application, and the issued patent.  For Example, both cases disclose in claim 1: a gimbal load mounting assembly, a first seating body, a second seating body, and a fastener.

16/454,672
U.S. Pat. 10,935,178
1
1
18
16
20
19






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (U.S. Pat. 10136038).
Regarding claim 1, Pan discloses a gimbal load mounting assembly 40, comprising: a first seating body 24; a second seating body 25 configured to slidably connect with the first seating body 24; and a fastener 26, where the first seating body 24 is configured to connect with a gimbal frame 10 and slide in a first direction (as seen in Fig. 2 below), the second seating body 25 is configured to mount a load 200 and is slidable on the first seating body 24 in a second 26 is configured to connect with the first seating body 24 and to lock a mounting location of the first seating body 24 relative to the gimbal frame 10 and a mounting location of the second seating body 25 relative to the first seating body 24 (see exploded view in Fig. 7).
	Regarding claim 9, Pan discloses the gimbal load mounting assembly, where the first seating body 24 comprises a first guiding member 250, the second seating body 25 comprises a second guiding member 2430 corresponding to the first guiding member 250, the first seating body 24 and the second seating body 25 are configured to slidably connect with one another (in the 2nd direction, as shown in Fig. 2 below) through the first guiding member 250 and the second guiding member 2430.
	Regarding claim 12, Pan discloses the gimbal load mounting assembly, where the second seating body 25 comprises a movable member 251 and a connecting member 25a, the movable member 251 is configured to slidably connect with the first seating body 24 (as seen in Fig. 6), the connecting member 25a is configured to connect with the movable 251 member for mounting the load 200.
	Regarding claim 15, Pan discloses the gimbal load mounting assembly, further comprising a first adjusting member 233, where the first adjusting member 233 is disposed on one of the first seating body 24 and the gimbal frame 10 (as seen in Fig. 2) and is configured to drive another one of the first seating body 24 and the gimbal frame 10 to move, to adjust a relative location of the first seating body 24 relative to the gimbal frame 10.  The Examiner notes that the adjusting member 233 allows the first seating body 24 to move relative to the gimbal frame 10.
100, comprising: a frame 10; a motor assembly 42 configured to drive the frame 10 to rotate; and a gimbal load mounting assembly 40 provided on the frame 10, the gimbal load mounting assembly 40 comprising: a first seating body 24; a second seating body 25 configured to slidably connect with the first seating body 24; and a fastener 26, where the first seating body 24 is configured to connect with a gimbal frame 10 and slide in a first direction (as seen in Fig. 2 below), the second seating body 25 is configured to mount a load 200 and is slidable on the first seating body 24 in a second direction (as seen in Fig. 2 below), and the fastener 26 is configured to connect with the first seating body 24 and to lock a mounting location of the first seating body 24 relative to the gimbal frame 10 and a mounting location of the second seating body 25 relative to the first seating body 24 (see exploded view in Fig. 7).
Regarding claim 19, Pan discloses the gimbal, where the first direction is parallel with a pitch axis of the gimbal 100, and/or, the second direction is parallel with a roll axis of the gimbal 100 (as seen in Fig. 2 below).
	Regarding claim 20, Pan discloses an imaging device (as seen in Fig. 1), comprising: a gimbal 100; and an imaging assembly mounted to the gimbal, where the gimbal 100 comprises a frame 10 and a gimbal load mounting assembly 40, the gimbal load mounting assembly 40 comprises: a first seating body 24; a second seating body 25 configured to slidably connect with the first seating body 24; and a fastener 26, where the first seating body 24 is configured to connect with a gimbal frame 10 and slide in a first direction (as seen in Fig. 2 below), the second seating body 25 is configured to mount a load 200 and is slidable on the first seating body 24 in a second direction (as seen in Fig. 2 below), and the fastener 26 is configured to connect with 24 and to lock a mounting location of the first seating body 24 relative to the gimbal frame 10 and a mounting location of the second seating body 25 relative to the first seating body 24 (see exploded view in Fig. 7).


    PNG
    media_image1.png
    692
    543
    media_image1.png
    Greyscale






Allowable Subject Matter
Claims 2-8, 10-11, 13-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pg. 14, filed 04/06/2021, with respect to claims 1-5, 9-12, and 15-20 have been fully considered and are persuasive.  The rejection of claims 1-5, 9-12, and 15-20 have been withdrawn. 
With regards to the Applicant’s argument that the “adjustment device” in the ‘634 application and the “fastener” in the instant application are different elements, the Examiner submits the following.  As noted above, the previously co-pending application 16/453,634 is now an issued patent.  The issued U.S. Patent, is drawn to the same structural limitations as the instant application (see independent claims 1, 18, and 20).  Therefore, it is submitted that the double patenting issues raised by the Examiner are still valid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the reference to Zhao above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional mounting systems for cameras, comprising a gimbal frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        30-Jun-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632